Name: Decision No 1983/2006/EC of the European Parliament and of the Council of 18Ã December 2006 concerning the European Year of Intercultural Dialogue (2008)
 Type: Decision_ENTSCHEID
 Subject Matter: culture and religion;  cooperation policy;  politics and public safety;  economic policy
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 412/44 DECISION No 1983/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2006 concerning the European Year of Intercultural Dialogue (2008) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first indent of Article 151(5) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), Having regard to the Opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) The Treaty establishing the European Community gives it the task of creating an ever closer union between the peoples of Europe and of contributing to the flowering of the cultures of Member States, while respecting their national and regional diversity and also highlighting their common cultural heritage. (2) The combined effect of the successive enlargements of the European Union (EU), the increased mobility resulting from the single market, old and new migratory flows, more significant exchanges with the rest of the world through trade, education, leisure and globalisation in general, is increasing interactions between European citizens, and all those living in the EU, and the various cultures, languages, ethnic groups and religions in Europe and beyond. (3) European citizens, and all those living in the EU temporarily or permanently, should therefore have the opportunity to take part in intercultural dialogue and fulfil their potential in a diverse, pluralist, solidarity-based and dynamic society, not only in Europe but also in the world. (4) At the heart of the European project, it is important to provide the means for intercultural dialogue and dialogue between citizens to strengthen respect for cultural diversity and deal with the complex reality in our societies and the coexistence of different cultural identities and beliefs. Furthermore, it is important to highlight the contribution of different cultures to the Member States' heritage and way of life and to recognise that culture and intercultural dialogue are essential for learning to live together in harmony. (5) Intercultural dialogue thus contributes towards achieving a number of the EU's strategic priorities, in particular by:  respecting and promoting cultural diversity in Europe, improving coexistence and encouraging active European citizenship open to the world and based on the common values in the EU,  contributing to ensuring equal opportunities and non-discrimination within the EU by including the renewed Lisbon strategy, for which the knowledge-based economy requires people capable of adapting to changes and benefiting from all possible sources of innovation in order to increase prosperity,  emphasising the cultural and educational dimension of the renewed Lisbon strategy and, in so doing, stimulating the cultural and creative economy in the EU, which generates growth and creates jobs,  supporting the EU's commitment to solidarity, social justice, the development of a social market economy, cooperation and greater cohesion in the respect of its common values,  enabling the EU to make its voice better heard in the world and to forge effective partnerships with countries in its neighbourhood, thus extending a zone of stability, democracy and common prosperity beyond the EU, and thereby increasing the well-being and security of European citizens and all those living in the EU. (6) Intercultural dialogue is an important dimension in many Community policies and instruments in the fields of the structural funds, education, lifelong learning, youth, culture, citizenship and sport, gender equality, employment and social affairs, combating discrimination and social exclusion, combating racism and xenophobia, policy on asylum and the integration of immigrants, human rights and sustainable development, audiovisual policy and research. (7) It is also an increasing factor in the EU's external relations, particularly with regard to accession and candidate countries, the countries of the western Balkans, the candidate countries for association agreements with the EU and the partner countries of the European neighbourhood policy and other third countries, particularly developing countries. (8) Building on the basis of Community experiences and initiatives, a fundamental step is promoting the participation of each citizen, men and women on an equal footing, of each Member State and of European society as a whole in an intercultural dialogue, in particular through the structured cooperation with civil society. It contributes to creating a sense of European identity, by embracing differences and shaping the various aspects of belonging to a community. (9) For the purpose of the present Decision, the notion of active European citizenship should not cover only citizens of the EU as defined in Article 17 of the EC Treaty, but any individual living permanently or temporarily in the EU. (10) The common values of the EU are those defined in Article 6 of the Treaty on European Union. (11) It is essential to ensure complementarity and a horizontal approach in all Community, national, regional and local actions with a strong intercultural dialogue dimension, given that the European Year of Intercultural Dialogue will help to raise their profile and increase their coherence. The planning of these actions, both at Community and national level, shall take on board, where relevant, the experience gained from actions under the European Year of Equal Opportunities for All (2007). (12) The European Year of Intercultural Dialogue should also contribute to integrating intercultural dialogue as a horizontal and trans-sectoral priority into Community policies, actions and programmes and to identify and share best practices in its promotion. Visible recognition of best practices and projects in the field of intercultural dialogue will encourage stakeholders and promote the idea among civil society. (13) Cooperation with other international institutions such as the Council of Europe and UNESCO could be developed as appropriate, in particular to take into account their experience and expertise in promoting intercultural dialogue. (14) It will also be important to ensure complementarity between the European Year of Intercultural Dialogue and all external aspects of promoting intercultural dialogue initiatives developed within appropriate frameworks, including with those EFTA countries which are party to the EEA agreement, the countries of the western Balkans and the partner countries of the European neighbourhood policy. It will also be important to ensure complementarity with any other cooperation initiative with third countries, in particular developing countries, which is relevant to the objectives of the European Year of Intercultural Dialogue. (15) Actions of intercultural dialogue to be developed within relevant external relations instruments should inter alia reflect the mutual interest associated with the exchange of experiences and values with third countries and promote mutual knowledge, respect and understanding of their respective cultures. (16) This Decision is addressed to the Member States. The candidate countries should nevertheless be closely associated with actions under the European Year of Intercultural Dialogue through initiatives to promote developing intercultural dialogue within the relevant frameworks for cooperation and dialogue, particularly in the context of the civil society dialogue between the EU and these countries (4). (17) This Decision lays down, for the entire duration of the action, a financial envelope constituting the prime reference for the budgetary authority during the annual budgetary procedure, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (5). (18) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6). An advisory committee is thus considered appropriate to the type and scale of the action envisaged. (19) Since the objectives of this Decision cannot be sufficiently achieved by the Member States and can therefore, by reason of the need, in particular, for multilateral partnerships and transnational exchanges on a Community scale, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS DECISION: Article 1 Subject The year 2008 shall be designated as the European Year of Intercultural Dialogue to contribute to giving expression and a high profile to a sustained process of intercultural dialogue which will continue beyond that year. Article 2 Objectives 1. The overall objectives of the European Year of Intercultural Dialogue shall be to contribute to:  promoting intercultural dialogue as a process in which all those living in the EU can improve their ability to deal with a more open, but also more complex, cultural environment, where, in different Member States as well as within each Member State, different cultural identities and beliefs coexist,  highlighting intercultural dialogue as an opportunity to contribute to and benefit from a diverse and dynamic society, not only in Europe but also in the world,  raising the awareness of all those living in the EU, in particular young people, of the importance of developing an active European citizenship which is open to the world, respects cultural diversity and is based on common values in the EU as laid down in Article 6 of the EU Treaty and the Charter of Fundamental Rights of the European Union,  highlighting the contribution of different cultures and expressions of cultural diversity to the heritage and ways of life of the Member States. 2. The specific objectives of the European Year of Intercultural Dialogue shall be to:  seek to raise the awareness of all those living in the EU, in particular young people, of the importance of engaging in intercultural dialogue in their daily life,  work to identify, share and give a visible European recognition to best practices in promoting intercultural dialogue throughout the EU, especially among young people and children,  foster the role of education as an important medium for teaching about diversity, increase the understanding of other cultures and developing skills and best social practices, and highlight the central role of the media in promoting the principle of equality and mutual understanding,  raise the profile, increase the coherence of and promote all Community programmes and actions contributing to intercultural dialogue and ensure their continuity,  contribute to exploring new approaches to intercultural dialogue involving cooperation between a wide range of stakeholders from different sectors. Article 3 Content of measures The measures taken in order to achieve the objectives defined in Article 2 are set out in the Annex. They shall include the implementation of the following activities or the granting of support thereto: (a) events and initiatives on a European scale aimed at promoting intercultural dialogue, through involving directly or otherwise reaching as many people as possible, and highlighting achievements and experiences on the theme of the European Year of Intercultural Dialogue; (b) events and initiatives at national level and regional level with a strong European dimension aimed at promoting the objectives of the European Year of Intercultural Dialogue, through directly involving or otherwise reaching as many people as possible, with particular attention being given to actions relating to civic education and learning to appreciate other people and their differences; (c) information and promotion campaigns, particularly in cooperation with the media and civil society organisations at Community and national level to disseminate the key messages concerning the objectives of the European Year of Intercultural Dialogue and the recognition of best practices, especially among young people and children; (d) surveys and studies on a Community or national scale and consultation with transnational networks and civil society stakeholders to assess and report on the preparation for, and the effectiveness and impact of, the European Year of Intercultural Dialogue in order to lay the basis for its long-term follow-up. Article 4 Cooperation by the Member States Each Member State shall appoint a national coordination body, or an equivalent administrative body, responsible for organising that Member State's participation in the European Year of Intercultural Dialogue. It shall inform the Commission of that appointment within one month of the adoption of this Decision. Each Member State shall ensure that the aforementioned body involve in an appropriate manner the various parties to intercultural dialogue at national, regional and local level. The aforementioned body shall ensure the coordination, at national level, of actions relating to the European Year of Intercultural Dialogue. Article 5 Implementation 1. The measures necessary for the implementation of this Decision shall be adopted in accordance with the procedure referred to in Article 6(2). 2. Special attention shall be paid to cooperation with the European institutions, in particular the European Parliament. Article 6 Committee 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. The Committee shall adopt its own rules of procedure. 4. The national representatives to the Committee shall be appointed preferably by the national coordination body referred to in Article 4. Article 7 Financial provisions 1. Measures which are Community-wide, referred to in part A of the Annex, may be subsidised up to 80 % of their total cost from the general budget of the European Union. 2. The measures referred to in part B of the Annex may be subsidised up to 50 % of their total cost from the general budget of the European Union in accordance with the procedure referred to in Article 8. 3. Measures which are Community-wide, referred to in part C of the Annex, shall give rise to a procurement contract or the award of grants financed from the general budget of the European Union. Article 8 Application and selection procedure 1. Decisions on the awarding of grants shall be taken by the Commission in accordance with the procedure referred to in Article 6(2). The Commission shall ensure a balanced and fair distribution between the Member States and among the different fields of activity involved, while taking into consideration the quality of the projects proposed. 2. Grant applications presented under Article 7(2) shall be submitted to the Commission by the body referred to in Article 4. Article 9 International organisations For the purposes of the European Year of Intercultural Dialogue, the Commission may cooperate with appropriate international organisations, in particular with the Council of Europe and UNESCO, taking great care to ensure the visibility of the EU's participation. Article 10 Role of the Commission 1. The Commission shall ensure coherence between the measures laid down in this Decision and other Community actions and initiatives. 2. The Commission shall endeavour to involve the candidate countries in the European Year of Intercultural Dialogue, on the basis of their participation in a number of Community programmes including an intercultural dialogue dimension and by developing specific initiatives in appropriate frameworks, particularly in the context of civil society dialogue between the EU and candidate countries. 3. The Commission shall ensure complementarity between the measures taken to achieve the objectives of the European Year of Intercultural Dialogue and initiatives likely to be developed within the relevant cooperation and dialogue frameworks with those EFTA countries which are party to the EEA agreement, the countries of the western Balkans and the partner countries of the European neighbourhood policy. 4. The Commission shall also ensure complementarity with any other initiative of cooperation with third countries, in particular developing countries, relevant for the objectives of intercultural dialogue of the European Year. Article 11 Budget 1. The financial envelope for the implementation of this Decision for the period from 1 January 2007 to 31 December 2008 is EUR 10 000 000. Preparatory action shall be limited to 30 % of the overall budget. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 12 Protection of the Community's financial interests 1. The Commission shall ensure that, when actions financed under this Decision are implemented, the financial interests of the Community are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and by the recovery of the amounts unduly paid and, if irregularities are detected, by effective, proportional and dissuasive penalties, in accordance with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests (7), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (8) and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Antifraud Office (OLAF) (9). 2. With regard to the Community actions financed under this Decision, the notion of irregularity referred to in Article 1(2) of Regulation (EC, Euratom) No 2988/95 shall mean any infringement of a provision of Community law or any infringement of a contractual obligation resulting from an act or omission by an economic operator which has, or would have, the effect of prejudicing the general budget of the European Union or budgets managed by the Communities, by an unjustified item of expenditure. 3. The Commission shall reduce, suspend or recover the amount of financial assistance granted for an action if it finds irregularities, particularly non-compliance with the provisions of this Decision, the individual decision or the contract granting the financial support in question, or if it transpires that, without Commission approval having being sought, the action has been subjected to significant change which conflicts with its nature or with its implementing conditions. 4. If the time limits have not been observed or if only part of the allocated financial assistance is justified by the progress made with implementing an action, the Commission shall request the beneficiary to submit observations within a specified period. If the beneficiary does not give a satisfactory answer, the Commission may cancel the remaining financial assistance and demand repayment of sums already paid. 5. Any amount unduly paid shall be repaid to the Commission. Interest shall be added to any sums not repaid in due time under the conditions laid down in Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (10). Article 13 Supervision 1. The beneficiary shall submit technical and financial reports on the progress of work for any action financed under this Decision. A final report shall also be submitted within three months of the completion of the action. The Commission shall determine the form and subject-matter of the reports. 2. For a period of five years following the last payment in respect of any action, the beneficiary of financial assistance shall keep available for the Commission all the supporting documents regarding expenditure on the action. 3. The Commission shall take every other step necessary to verify that the actions financed are carried out properly and in compliance with the provisions of this Decision and Regulation (EC, Euratom) No 1605/2002. Article 14 Monitoring and evaluation By 31 December 2009 at the latest, the Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions a report on the implementation, results and overall assessment of the measures laid down in Article 3 to serve as a basis for future EU policies, measures and actions in this field. Article 15 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 16 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 December 2006 For the European Parliament The President J. BORRELL FONTELLES For the Council The President J.-E. ENESTAM (1) OJ C 185, 8.8.2006, p. 42. (2) OJ C 206, 29.8.2006, p. 44. (3) Opinion of the European Parliament of 1 June 2006 (not yet published in the Official Journal), Common Position of the Council of 14 November 2006 (not yet published in the Official Journal) and Position of the European Parliament of 12 December 2006 (not yet published in the Official Journal). (4) See Commission communication of 29 June 2005 to the Council, the European Parliament, the European Economic and Social Committee and the Committee of the Regions on civil society dialogue between the EU and candidate countries. (5) OJ C 139, 14.6.2006, p. 1. (6) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (7) OJ L 312, 23.12.1995, p. 1. (8) OJ L 292, 15.11.1996, p. 2. (9) OJ L 136, 31.5.1999, p. 1. (10) OJ L 248, 16.9.2002, p. 1. ANNEX MEASURES REFERRED TO IN ARTICLE 3 A. CO-FINANCING OF ACTIONS ON A COMMUNITY SCALE A limited number of emblematic actions on a European scale aimed at raising awareness, particularly among young people, of the objectives of the European Year of Intercultural Dialogue may receive a Community grant of up to 80 % of the total cost. These actions may consist of particular events, including a Community event to open and close the European Year of Intercultural Dialogue in cooperation with the Presidencies in office during 2008. As an indication, approximately 30 % of the total budget allocated will be devoted to these actions. B. CO-FINANCING OF ACTIONS ON A NATIONAL SCALE Actions at national level with a strong European dimension may fulfil the conditions for receiving Community aid of up to 50 % of the total cost. These actions may relate in particular to the cofinancing of one national initiative per Member State. As an indication, approximately 30 % of the total budget allocated will be devoted to these actions. C. ACTIONS ON A COMMUNITY SCALE 1. Information and promotion actions including: (a) an information campaign coordinated at Community level and articulated in the Member States, building on best practices of intercultural dialogue at all levels; (b) cooperation with the private sector, the media, educational institutions and other partners from the civil society to disseminate information on the European Year of Intercultural Dialogue; (c) the design of a logo and slogans for use in connection with any activity linked to the European Year of Intercultural Dialogue and the production of promotional tools to be made available throughout the Community; (d) appropriate measures for publicising the results and raising the profile of Community programmes, actions and initiatives contributing to the objectives of the European Year of Intercultural Dialogue and to provide a European recognition to best practices, especially among young people and children; (e) the dissemination, of teaching materials and tools primarily intended for educational institutions, promoting exchanges on cultural diversity and intercultural dialogue; (f) the establishment of a web portal to make actions in the field of intercultural dialogue accessible to the general public and to guide promoters of projects relating to intercultural dialogue through the various relevant Community programmes and actions. 2. Other actions: Surveys, studies at Community level and consultation with transnational networks and civil society stakeholders to assess, and report on, the preparation for the European Year of Intercultural Dialogue in order to lay the basis for its long-term follow-up. 3. Financing will generally take the form of direct purchase of goods and services by means of open and/or restricted invitations to tender. It may also take the form of grants. The financial resources dedicated to Heading C shall not exceed 40 % of the total budget allocated. D. ACTIONS RECEIVING NON-FINANCIAL COMMUNITY SUPPORT The Community will grant non-financial support, including written authorisation to use the logo, once developed, and other materials associated with the European Year of Intercultural Dialogue, in initiatives from public or private organisations, in so far as the latter may provide assurances to the Commission that the initiatives in question are or will be carried out during 2008 and are likely to make a significant contribution to achieving the objectives of the European Year of Intercultural Dialogue. Initiatives organised in third countries in association or cooperation with the European Year of Intercultural Dialogue, without being supported financially by it, may also receive non-financial support from the Community and use the logo and other materials associated with the European Year of Intercultural Dialogue.